Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreuzer et al. (USPAT 9,602,076 B1).

	In regards to claims 1 and 12, Kreuzer et al. teaches in Fig. 2 a radio frequency filter comprising:
	A bulk acoustic wave (BAW) resonator (220), the BAW resonator comprising:
	A layer stack (205, 210 and 215) with a bottom electrode (215), a top electrode (205) and a piezoelectric material (210) between the bottom electrode and the top electrode; and
	A shunt path (formed by capacitance 245) to the layer stack provided to enable an RF signal (harmonic/IMD distortion) to bypass the layer stack to a ground potential electrode (240);
	The shunt path will necessarily have a temperature dependent conductance based on the material layers between the top electrode (205) and the ground potential electrode (240).
	
	In regards to claims 2 and 13, the BAW resonator further comprising an acoustic mirror (230 and 235) below the bottom electrode (215), wherein the acoustic mirror will necessarily have a temperature dependent conductance based on the material layers between the bottom electrode (215) and the ground potential electrode (240) which is connected to the mirror (235), thus creating an element of the shunt path. 

	In regards to claims 3 and 14, the BAW resonator being arranged on a carrier substrate (212) which will necessarily have a temperature dependent conductance based on the substrate material between the bottom electrode (215) and the ground potential electrode (240), thus creating an element of the shunt path. 
	
	In regards to claims 4 and 15, the BAW resonator further comprising an acoustic mirror (230 and 235) below the bottom electrode (215), wherein the acoustic mirror will necessarily have a temperature dependent conductance based on the material layers between the bottom electrode (215) and the ground potential electrode (240) which is connected to the mirror (235), thus creating an element of the shunt path. Note that the examiner interprets the acoustic mirror to correspond to the claimed “protection element” since the mirror will reflect unwanted acoustic waves away from the carrier substrate. 

	In regards to claims 5 and 16, the BAW resonator is arranged on a carrier substrate (212) which is made of silicon (see column 4, lines 54-55).

	In regards to claims 8 and 19, Kreuzer et al. teaches in column 4, lines 31-35, that the mirror comprises a layer of silicon oxide which will be arranged between the bottom electrode (215) and a bottom portion of a carrier substrate (212).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (USPAT 9,602,076 B1) in view of Son et al. (US2016/0079956 A1).

	As disclosed above, Kreuzer et al. teaches the claimed invention as recited in claims 5 and 16. Kreuzer et al. does not teach in regards to claims 6 and 17, wherein the silicon substrate is doped silicon.  

	Son et al. teaches in Fig. 1 a bulk acoustic resonator (120) having a carrier/support substrate (110). Son et al. teaches in Paragraph [0058], that the carrier/support substrate (110) is made from doped silicon.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Kreuzer et al. and have replaced the silicon substrate with a doped silicon substrate because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a substrate that able to perform the same function as taught on by Son et al.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (USPAT 9,602,076 B1) with evidence provided by the teach reference of Larson et al. (US2005/0110597 A1).

As disclosed above, Kreuzer et al. teaches the claimed invention as recited in claims 8 and 19. Kreuzer et al. does not teach the thickness of the acoustic mirror layers thus does not teach in regards to claims 9 and 20, wherein the silicon oxide layer has a thickness between 100 nm and 600 nm.

However, it is well known in the art that a thickness of each layer of a reflector/mirror structure in a BAW resonator can be set to a quarter wavelength of a center frequency. Larson et al. teaches in Fig. 4B and Paragraph [0114], lines 1-5, a bulk acoustic wave resonator (100) having a Bragg reflection layer (198) having a quarter wavelength thickness of about 200 nm. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Kreuzer et al. and have set the thickness of each layer in the acoustic mirror to be between 100 nm and 600 nm (e.g. 200 nm) because such a modification would have been a well-known in the art design consideration for setting the thicknesses of the acoustic mirror layers based on the operating center frequency of the BAW resonator.

Allowable Subject Matter

Claims 7, 11, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments, see pages 6-8, filed on 6/28/2022 with respect to the rejections of record have been fully considered and are persuasive.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejections have been made under 35 USC 102 and 103 which were necessitated by the amendment.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843